Exhibit 99.3 UPDATE OF CHAPTER A (DESCRIPTION OF COMPANY OPERATIONS)1 OF THE PERIODIC REPORT FOR 2009 ("THE PERIODIC REPORT") OF “BEZEQ” – THE ISRAEL TELECOMMUNICATIONS CORP. LTD. (HEREINAFTER: “the Company”) In this report, which contains an update of the chapter regarding the description of the Company’s business in the 2009 periodic report, the Company has included forward-looking information, as defined in the Securities Law 5728-1968 (hereinafter: the “Securities Law”). Such information includes, inter alia,forecasts, targets, appraisals and assessments which apply to future events or matters the realization of which is not certain and is not under the Corporation’s control and are affected by factors that cannot be assessed in advance, and which are not within the control of the Company. Forward-looking information in this report will usually be identified specifically, or by employing statements such as “the Company expects”, “the Company assesses”, “it is the Company’s intention”, and similar statements. Forward-looking information is not a proven fact and is based only on the Company’s subjective assessment, based, inter alia, on a general analysis of the information available at the time of drafting of this report, including public announcements, studies and surveys, and they contain no undertakings as to the correctness or completeness of the information contained therein, and the Company did not independently check the correctness thereof. The Company’s assessments vary from time to time, depending on circumstances. In addition, the occurrence and/or non-occurrence of the forward-looking information will be affected by factors that cannot be assessed in advance, and which are not within the Company’s control, including the risk factors that characterize its operations, developments in the general environment, external factors and the regulation that affects the Corporation’s operations. 1. Description of General Development of Group Operations Section 1.1 - Group Activity and Description of its Business Development Regarding the chart describing the structure of shareholdings of the Company, and the Company’s shareholdings in its principal subsidiaries and affiliates, and completion of the transaction for sale of control core of Ap. Sb. Ar. Holdings, Ltd. (hereinafter, “Ap. Sb. Ar.”) to B Communications, Ltd.2 (hereinafter, B Communications), see section 1.3.1(a) below. Regarding the purchase of shares in Walla by Bezeq International, Ltd. see section 4.14.1 below. Section 1.1.4 - Holdings in the Company The following are details of the rates of current holdings in the Company as at March 31, 2010 and May 3, 2010, and also at full dilution, (assuming exercise of all of the options allocated to the Group’s employees and managers). 1The update is pursuant to Article 39A of the Securities Regulations (Periodic and Immediate Reports), 5730-1970, and includes material changes or innovations that have occurred in the corporation in any matter which must be described in the Periodic Report. The update relates to the Company's periodic report for the year 2009 and relates to the section numbers in Chapter A (Description of Company Operations) in such periodic report. 2On March 16, 2010, 012 Smile Communications changed its name to B Communications, Ltd. Shareholders Percentage of holdings March 31, 2010 March 31, 2010 Fully diluted May 3, 2010 May 3, 2010 Fully diluted Ap. Sb. Ar. % % 0 0 B Communications (SP2), Ltd. 0 0 % % Amitim % The Public % Section 1.3 - Investments in Equity and Share Transactions Section 1.3.1 - Deals in Bezeq Shares A.Sale of the control core On April 14, 2010, the transaction between Ap. Sb. Ar. and B Communications for the sale of all shares belonging to Ap. Sb. Ar. in an off-exchange transaction was completed, whereby Ap. Sb. Ar.held 814,211,545 ordinary shares of the Company, NIS 1 n.v. each, constituting on that day approximately 30.44% of the Company’s issued and paid up share capital. According to information provided to the Company, the transaction was completed after all conditions in the agreement, including the regulatory approval required by law, were met. These include the following: 1. Approval of the Minister of Communications for the transaction (including the granting of control permits). The approval was conditional on compliance with several conditions, whose principle points are that transactions for the purchase of end-user equipment between the Eurocom Group3 and Pelephone be considered exceptional transactions pursuant to section 270(4) of the Companies Law and require, in addition to the internal approval process within Pelephone, an approval process in the Company; discussions of the issue by the Company’s Board of Directors be documented in detailed, comprehensive minutes that are to be submitted to the Director General of the Ministry of Communications for his examination (these two conditions also apply to DBS, with regard to purchase of satellite end-equipment, see section 5.17.3 below); an employee of Nokia Cellular Communications, Ltd. may not serve as a Director of Pelephone and an employee of Pelephone may not serve as a Director of Nokia Cellular Communications, Ltd. 2. Approval of the Antitrust Commissioner, which was conditional on compliance with several conditions, whose principle points are imposition of a prohibition forbidding the Eurocom Group4 from being involved in the determination of commercial conditions that the cellular company purchasing from Eurocom Cellular Communications, Ltd. offers to the public in Israel, other than participation in financing, and obliging the Eurocom Group to sell its holdings in DBS. Prior to completion of the said sale, the Eurocom Group must transfer its shares in DBS to a Trustee who will act as owner of the shares and use its authority and/or rights to the best of its judgment for the benefit of DBS alone. 3. Approval of the Prime Minister and the Minister of Communications in accordance with the provisions of the Communications Law (Telecommunications and Broadcasts), 5742-1982, and the provisions of the Communications Order (Telecommunications and Broadcasts) (determination of an essential service provided by Bezeq the Israel Telecommunications Corp. Ltd), 5767-1997. 3 In this regard, “Eurocom Group” means all of the corporations controlled, directly or indirectly, by Eurocom Holdings (1979) Ltd. with the exception of the Company, Pelephone Communications, Ltd., Bezeq International , Ltd. and B.I.P. Communications Solutions LP, as well as the employees of Bezeq and the aforementioned corporations, who do not work in other companies in the group. 4In this regard, “Eurocom Group” means all of the corporations controlled, directly or indirectly, by Eurocom Holdings (1979) Ltd. and/or Eurocom Media Net Holdings, Ltd. and any person associated with these corporations, with the exception of the Company and companies in which the Company hold more than 50% of the shares. A - 2 Purchase of the shares in the Company was contracted through the company B Communications (SP2) Ltd. which is a private company, registered in Israel, wholly owned and controlled by B Communications (SP1) Ltd. which is wholly owned and controlled by B Communications, Ltd. which is a public Israeli company registered both on the Tel Aviv Stock Exchanges and NASDAQ. The controlling shareholder in B Communications is Internet Gold – Gold Lines, Ltd. Internet Gold – Gold Lines, Ltd. is owned and controlled by Eurocom Communications, Ltd. For additional information on the completion of the transaction and the parties who have become interested parties in the Company as a result of the transaction, see the Supplementary Immediate Report on Events or Matters not in the Ordinary Course of the Corporation’s Business dated April 14, 2010 and the Immediate Report of the same date concerning the parties who have become interested parties in the corporation because of their holdings. B. Regarding approval of the transaction with the B Communications Group, on March 18, 2010, the Board of Directors of the Company decided to extend the validity of its decision of November 4, 2009, so that the decision regarding transactions in which the controlling shareholder in the Company might have a personal interest with regards to the array of agreements between companies in the B Communications Group will remain in force until July 15, 2010. Further to this point, after transfer of control in the Company, the Audit Committee of the Board Directors (on April 22, 2010 and on April 27, 2010) and the Board of Directors of the Company (on May 4, 2010) approved, on an individual basis, agreements between the Company and its5 subsidiaries with the B Communications Group. Transactions between Pelephone and Eurocom Cellular Communications Ltd. for the purchase of Nokia instruments (end equipment, replacement parts, accessories and maintenance services) were categorized as exceptional transactions in accordance with section 270(4) of the Companies Law. Therefore, they require approval of the General Meeting of Shareholders in the Company. 1.3.2Employee option plans A. Regarding the employee option plan of 2007, in light of the expectation that the exercise price of the options will drop below the nominal value of shares of the Company (NIS 1) due to the adjustment of the exercise price of the options to the distribution of a dividend, on March 18, 2010, the Board Of Directors of the Company gave its approval for the Company to convert part of the premium to share equity, in an amount equal to the difference between the nominal value of a share and the exercise price of the options exercised in the context of this plan, up to a total not exceeding NIS 22,469,081. Conversion of the premium to share equity will be recorded on the Company’s books against the actual exercise of options at the time the options are exercised. B. Regarding the options plan for managers and senior employees of the Group, of November 2007, on March 3, 2010, after the Company published its financial statements for 2009, the Company published an updated outline regarding the securities offered to employees. Section 1.4- Payment of Dividends Section 1.4.2 - Distribution of a dividend On April 8, 2010 the Company’s General Meeting of Shareholders resolved (further to the recommendation of the Company’s Board of Directors from March 2, 2010) to distribute a cash dividend to the shareholders of the Company in the total sum of NIS 2,453 million, which were, as of the determining date for the distribution (April 15, 2010) NIS 0.9170679 per share and 91.70679% of the Company’s issued and paid capital. The dividend was paid on May 3, 2010. 5 Approval of the agreements with the subsidiary companies Pelephone Communications, Ltd. Bezeq International , Ltd. and Bezeq Online, Ltd. was given only after the transactions were approved by the authorized institutions of the said subsidiary companies. A - 3 Section 1.5 - Financial Information Regarding Areas of Group Operations Section 1.5.4 - Principal results and operational data A. Bezeq Fixed-Line (the Company’s activity as domestic operator) (NIS millions except where stated otherwise) Q1 2010 Q4 2009 Q3 2009 Q2 2009 Q1 2009 Revenue Operating profit Depreciation and amortization EBITDA (Earnings before interest, taxes, depreciation and amortization) Cash flow from operating activities Payments for investment in property, plant & equipment and intangible assets Proceeds from sale of property, plant & equipment and intangible assets 15 10 19 8 49 Number of active subscriber lines at end of period (in thousands) Average monthly revenue per line (NIS)* 80 82 83 81 81 No. of outgoing minutes (in millions) No. of incoming minutes (in millions) No. of ADSL subscribers at end of period (in thousands) Average monthly revenue per ADSL user (NIS) 75 72 72 69 68 * Not including revenue from data transmission and communication services, internet services, services to communication operators, contract work and other revenue. A - 4 B. Pelephone (NIS millions except where stated otherwise) Q1 2010 Q4 2009 Q3 2009 Q2 2009 Q1 2009 Revenue Operating profit Depreciation and amortization EBITDA (Earnings before interest, taxes, depreciation and amortization) Net profit Cash flow from operating activities 55 Payments for investment in property, plant & equipment and intangible assets 92 No. of subscribers at end of period (in thousands) Average monthly minutes of use (MOU) per subscriber (minutes) Average monthly revenue per subscriber (NIS) No. of 3G subscribers at end of period (in thousands) % Revenue from value added services and content, of revenues from cellular services (%) % C. Bezeq International (NIS millions except where stated otherwise) Q1 2010 Q4 2009 Q3 2009 Q2 2009 Q1 2009 Revenue Operating profit 62 67 66 68 60 Depreciation and amortization 23 23 21 21 20 EBITDA (Earnings before interest, taxes, depreciation and amortization) 84 89 88 88 80 Net profit 46 49 51 56 44 Cash flow from operating activities 59 72 82 83 84 Payments for investment in property, plant & equipment and intangible assets* 37 39 33 26 21 * The item also includes long-term investments in assets A - 5 D. DBS (NIS millions except where stated otherwise) Q1 2010 Q4 2009 Q3 2009 Q2 2009 Q1 2009 Revenue Operating profit 59 63 61 59 66 Depreciation and amortization 64 63 59 56 57 EBITDA (Earnings before interest, taxes, depreciation and amortization) Net profit (loss) (8
